Title: To James Madison from James Maury, 6 October 1789
From: Maury, James
To: Madison, James


Dear Sir!
Liverpool 6 Octr 1789
I had the Pleasure to write to you the 21st August; since which, it having been suggested to me, that the Appointment of Consuls may take place ere long, I beg Leave to renew to you the Desire I have to continue the offer of my Services to my Country in that Capacity: provided the office be deemed Necessary for this port & it would not debar me from Trading.
In the inclosed I have taken the Liberty to mention the Subject to the president, who, I believe, has some little Knowledge of me. Yet as I know not what may be the Etiquette, I leave the Letter unsealed for your perusal, after which, if you approve, be so good as have it sealed & presented. And if you be disengaged I shall be happy to have my Application countenanced by you.
The Intercourse between this place & the United States is considerable & increasing. Since the 31st last December there have arrived here thirty five of our Vessells from the Various ports of the U. S. Within the same period ninety two British Vessells have sailed for the U. S.
I have not written to any other Gentleman on the Subject of this Letter.
I recieved by the Venus an Hhd among your Consignment which was topstemed & treated very judiciously. In Case you continue your Shipments to this Country it may not be amiss now & then to have a part of your Crop put up in the same Manner, only observing to you that the heavier you can have your Tobaccoe prized without injury to the Quality—the more will be the proceeds to your Interest. I have the Honor to be with Singular Esteem & Regard dr Sir your most obt Set
James Maury
There accompanies this a packet for you covering a Review, some late Newspapers & the Act of parliament relative to the Transportation of Slaves from Africa. The two first Vessells which arrived under the Regulation of last year (of Which this an Amendment) were intitled to the premiums. I am your &ca
JM
